Citation Nr: 1741994	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  15-34 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a heart disability, to include atrial fibrillation, arrhythmia, transient ischemic attack, and coronary artery disease, as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to June 1965 and from June 1967 to July 1981.  He died in January 2013.  The appellant is the Veteran's surviving spouse, who is substituted as the appellant for the purpose of adjudicating the issue on appeal.  See 38 U.S.C.A. § 5121A (West 2014) (allowing for substitution in case of death of a claimant who dies on or after October 10, 2008).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Board acknowledges that the RO characterized the issue on appeal as entitlement to retroactive benefits under Nehmer for the issue of heart condition; however, after reviewing the contentions and evidence of record, including the applicable regulations and case law, the Board finds that the issue on appeal is more accurately stated as listed on the title page of this decision.  In this regard, by way of background, the Veteran's claim of service connection for a heart disability was previously denied in a January 2009 rating decision.  In August 2011, the RO conducted a special review of the Veteran's claim file pursuant to Nehmer v. United States Department of Veteran's Affairs, but again denied the claim based on an April 2011 VA examination report that revealed the Veteran did not have a diagnosis of ischemic heart disease.  See 38 C.F.R. § 3.816 (2016); see Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002).

The Board notes that the Veteran did not appeal the January 2009 rating decision nor did he submit new and material evidence within one year of that decision; therefore, it is final.  In any case involving a final unappealed rating decision, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  However, where a new basis of entitlement has been established by a change in the requirements for entitlement to a benefit, new and material evidence is not required.  Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994); see also Boggs v. West, 11 Vet. App. 334, 342-43 (1998).

In this case, during the course of the appeal the laws governing entitlement to presumptive service connection for certain disabilities based on herbicide exposure were amended to include ischemic heart disease as a presumptive condition.  
75 Fed. Reg. 53202 (Aug. 31, 2010).  This created a new basis of entitlement to compensation for the claimed heart disability; therefore, the Board will treat the appeal as a claim of service connection as opposed to a petition to reopen.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the appellant's appeal of service connection for a heart disability.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).

The appellant contends that the Veteran's heart disability, particularly coronary artery disease, is due to exposure to Agent Orange (herbicides) during service.  In this regard, the Veteran served in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed during such service to herbicide agents, to include Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The personnel records reflect that the Veteran was in the Republic of Vietnam from Vietnam from May 1969 to April 1970.

The evidence of record, to include the April 2011 VA DBQ ischemic heart disease examination, reveals that the Veteran did not have a diagnosis of ischemic heart disease, to include coronary artery disease.  Following the April 2011 VA examination, private treatment records of the Veteran's heart disability, among others, do not indicate that the Veteran was diagnosed with ischemic heart disease, to include coronary artery disease.  In the January 2013 Certificate of Death, the immediate cause of the Veteran's death was listed as vascular dementia, due to, or as a consequence of, coronary artery disease, Parkinson's disease, and pulmonary hypertension.  An autopsy of the Veteran was not performed.  Here, the record is at least unclear as to whether the Veteran had a diagnosis of coronary artery disease as the record is absent for the Veteran's VA treatment records pertaining to the heart disability from August 2008.  Accordingly, these records should be obtained upon remand.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

In addition, an addendum medical opinion should be obtained to assist in determining whether the Veteran had a diagnosis of ischemic heart disease, to include coronary artery disease.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that, when VA undertakes to provide a veteran with an examination, that examination must be adequate for VA purposes).

Accordingly, the case is REMANDED for the following actions:

1. Request that the appellant provide the names and addresses of any private physician and/or facility that treated the Veteran for his heart disabilities from 2010 until his passing in 2013 so that VA can obtain these relevant records.

2. Obtain any outstanding VA treatment records from August 2008 until 2013 pertaining to the Veteran.

3. Request that an appropriate VA medical professional review the electronic file and provide an addendum medical opinion regarding the Veteran's heart disability.  The relevant documents in the electronic file, to include on VBMS and Virtual VA, should be made available to, and be reviewed by, the VA examiner.  

Following a review of all relevant evidence from the electronic file, the VA examiner is asked to offer the following opinion:

Is it as least as likely as not (a 50 percent probability or greater) that the Veteran had a diagnosis of ischemic heart disease, to include coronary artery disease?

In rendering the requested opinion, the VA examiner should specifically consider and discuss the findings in April 2011 VA DBQ ischemic heart disease examination (see VBMS entry with document type "VA Examination," received 04/26/2011) and the causes of the Veteran's death in the January 2013 Certificate of Death (see VBMS entry with document type "Death Certificate," received 03/20/2013).

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

4. After completion of the above and any additional development deemed necessary, readjudicate the issue of service connection for a heart disability in light of all the evidence of record.  If the determination remains adverse to the appellant, she and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




